The appellant applied to the Clerk of the Circuit Court for Carroll County for a license to sell intoxicating liquor in that county. The Clerk refused to receive the application and to issue the license upon the ground that the Act of 1914, Chapter 492, as amended by the Act of 1916, Chapter 340, prohibited the issuing of licenses for the sale of intoxicating liquors in Carroll County, and made it unlawful to sell intoxicating liquors in that county. Thereupon the appellant filed a petition against the Clerk for a writ of mandamus to compel him to issue the license applied for. The lower Court dismissed the petition, and the appeal before us is taken from that order. It is contended that the local option or anti-saloon law of Carroll County is unconstitutional and void. The objections, with one exception, urged against its validity are precisely the same as those presented in the case of Crouse v. The State, ante, p. 364, in which we sustained the validity of the Act. The new and additional ground of objection is that the Act of 1914, Chapter 492, was repealed by Article 16 of the Constitution, adopted by the people in 1915, and known as The Referendum, and that section 6 of that Article prohibited the submission to the vote of the people the Act of 1916, Chapter 340, which was submitted and adopted in accordance with the provisions of that Act. Article 16 of the Constitution authorized a referendum vote, *Page 375 
with certain well defined exceptions, upon "any Act, or part of any Act, of the General Assembly of Maryland, if approved by the Governor, or if passed by the General Assembly over the veto of the Governor." Section 6 provided that: "No law or constitutional amendment licensing, regulating, prohibiting or submitting to local option the manufacture or sale of malt or spirituous liquors shall be referred or repealed under any Act of the provisions of this Article."
The manifest purpose of that section was to deny a referendum vote upon any Act dealing with the subjects mentioned in the section. It was not intended as a limitation upon the general power of the General Assembly, and since the decision in Fell
v. State, 42 Md. 71 — which is supported by the great weight of authority in the American courts — it can not be questioned that the General Assembly had the power to submit the Act of 1916 to the approval of the voters of Carroll County. We do not find a single provision in the Act of 1914, Chapter 492, which is inconsistent with any provision of the Referendum Amendment. Adhering to the conclusion reached in the Crouse Case upon the objections there made, and finding no merit in the additional objection urged in this case against the validity of the Act, the order appealed from will be affirmed.
Order affirmed, with costs. *Page 376